Exhibit 3.2 CERTIFICATE OF AMENDMENT TO THE CERTIFICATE OF DESIGNATIONS OF SERIES D PREFERRED STOCK OF MIKROS SYSTEMS CORPORATION Mikros Systems Corporation, a Delaware corporation (the “ Corporation ”), does hereby certify that: 1.This Certificate of Amendment (this “ Amendment ”) amends the provisions of the Corporation’s Certificate of Designations of the Series D Preferred Stock (the “ Certificate of Designations ”) filed with the Secretary of State of Delaware on March 31, 1994. 2.That the Board of Directors of the Corporation has duly adopted resolutions setting forth a proposed amendment of the Certificate of Designations, declaring said amendment to be advisable to the stockholders of the Corporation entitled to vote thereon. 3.The Board of Directors of the Corporation (the “ Board ”), in accordance with the Delaware General Corporation Law (the “
